&

So Co NS HR Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00963-RSL Document 25-1 Filed 10/01/19 Page 1 of 11

HON. ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

UNITED COMMAND
INTERNATIONAL, LTD.,
a UK Private Limited Company,

Plaintiff,
V.

MICROFUN INC.., a Washington
corporation, and

BEIJING MICROFUN CO. LTD., a
corporation of the People’s Republic of China,

Defendants.

 

 

 

1. PURPOSE AND LIMITATIONS

Civil Action No. 2:18-cv-00963 RSL

[PROPOSED] STIPULATED
PROTECTIVE ORDER

Discovery in this action is likely to involve production of confidential, proprietary, or

private information for which special protection may be warranted. Accordingly, the parties

hereby stipulate to and petition the court to enter the following Stipulated Protective Order.

The parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer

blanket protection on all disclosures or responses to discovery, the protection it affords from

public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the applicable legal principles, and it does not presumptively

entitle parties to file confidential information under seal.

LEE & HAYES, P.C.
RROPOSED] STIPULATED PROTECTIVE ORDER - 1 701 Pike Sect Sista 1600

Case No. 2:18-cv-00863 RSL

Seattle, WA 98101
Telephone: (206) 315-4001 Fax: (509) 323-8979

 
& WwW bd

Co Oo NDR wT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00963-RSL Document 25-1 Filed 10/01/19 Page 2 of 11

2. DESIGNATED MATERIALS
2.1 Categories of Confidential Information. A party or non-party responding to a
discovery request made pursuant to the Federal Rules of Civil Procedure (a “Producing Party”)
shall have the right to designate documents and information it produces as “CONFIDENTIAL”
or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” pursuant to this Order and
materials designated as such will be referred to as “Designated Material” or “Designated
Materials.”
2.1.1 CONFIDENTIAL. “Confidential” material shall include the following
documents and tangible things produced or otherwise exchanged:

a. Documents that could disclose to competitors confidential
information concerning the prices charged to potential customers, business
plans and strategy of a Producing Party or of the person from whom the
Producing Party obtained the document;

b. Confidential internal documents relating to finances of a
Producing Party or of the person from whom the Producing Party obtained the
document, including internal financial reports and analyses;

c. Agreements or documents containing confidential information
of a Producing Party or of the person from whom the Producing Party obtained
the document that could disclose to competitors confidential information
concerning specific financial terms;

d. Confidential internal documents of a Producing Party or of the
person from whom the Producing Party obtained the document related to
financial and sales data, peer group analyses and franchisee sales and
performance comparison data; a party or non-parties’ personal financial
information; financial or personal information (including but not limited to,
private personal information (PPI), social security numbers, driver’s license

numbers, bank and credit card numbers, tax information, disability information,

LEE & HAYES, P.C.
TPROPOSED] STIPULATED PROTECTIVE ORDER - 2 701 Pike Street, Suite 1600
Case No. 2:18-cv-00863 RSL Seattle, WA 98101

Telephone: (206) 315-4001 Fax: (509) 323-8979

 
a

Oo Ce NN A Ww

 

 

Case 2:18-cv-00963-RSL Document 25-1 Filed 10/01/19 Page 3 of 11

Confidential — Attorneys’ Eyes Only” materials shall comprise the following
documents and tangible things produced or otherwise exchanged, which are highly
confidential to the proprietary and/or commercial rights of the Producing Party or of

the person from whom the Producing Party obtained the document:

2.2

The protections conferred by this agreement cover not only Designated Material (as
defined above), but also (1) any information copied or extracted from Designated Material; (2)
all copies, excerpts, summaries, or compilations of Designated Material; and (3) any testimony,

conversations, or presentations by parties or their counsel that might reveal Designated

Material.
LEE & HAYES, P.C.
+PROPROSED} STIPULATED PROTECTIVE ORDER - 3 701 Pike Street, Suite 1600
Case No. 2:18-cv-00863 RSL Seattle, WA 98101

and other intimate information not publicly available); information and
documents that a party is legally or contractually required to keep confidential;
documents and information that are in good faith believed to constitute or
contain proprietary business information of a Producing Party or of the person
from whom the Producing Party obtained the document.

2.1.2 HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY. “Highly

a. Documents and information demonstrating marketing strategy,
development, and/or research of a Producing Party or of the person from whom
the Producing Party obtained the document;

b. Documents and information demonstrating _ business
methodology, processes, and procedures for commercializing products on
behalf of customers (e.g., trade secrets) of a Producing Party or of the person
from whom the Producing Party obtained the document;

c. Internal financial information of a Producing Party or of the
person from whom the Producing Party obtained the document, including but
not limited to, revenues, expenses, profits and other details regarding financial
performance.

SCOPE

 

Telephone: (206) 315-4001 Fax: (509) 323-8979
a

Oo © ~~ NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00963-RSL Document 25-1 Filed 10/01/19 Page 4 of 11

However, the protections conferred by this agreement do not cover information that is

in the public domain or becomes part of the public domain through trial or otherwise.
3. ACCESS TO AND USE OF DESIGNATED MATERIAL

3.1 Basic Principles. A receiving party may use Designated Material that is
disclosed or produced by another party or by a non-party in connection with this case only for
prosecuting, defending, or attempting to settle this litigation. Designated Material may be
disclosed only to the categories of persons and under the conditions described in this
agreement. Designated Material must be stored and maintained by a receiving party at a
location and in a secure manner that ensures that access is limited to the persons authorized
under this agreement.

3.2 Disclosure of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL _-
ATTORNEYS’ EYES ONLY” Information or Items. Unless otherwise ordered by the court or
permitted in writing by the Producing Party, a receiving party may disclose any Designated
Material only to:

a. the receiving party’s outside counsel of record in this action, as well as
employees of such counsel to whom it is reasonably necessary to disclose the
information for this litigation;

b. the officers, directors, and employees (including in house counsel) of
the receiving party to whom disclosure is reasonably necessary for this litigation, unless
the particular document or material has been designated “HIGHLY CONFIDENTIAL
- ATTORNEYS’ EYES ONLY”;

c. experts and consultants to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgment and Agreement to Be
Bound” (Exhibit A). For purposes of Paragraph 3.2(c), an expert or consultant is a
person with specialized knowledge or experience in a matter pertinent to the litigation
who (1) has been retained by a party or its counsel to serve as an expert witness or as a

consultant in this action, (2) is not a past or current employee of a party or of a party’s

LEE & HAYES, P.C.
-PROPOSEDI. STIPULATED PROTECTIVE ORDER - 4 701 Pike Street, Suite 1600
Case No. 2:18-cv-00863 RSL Seattle, WA 98101

 

Telephone: (206) 315-4001 Fax: (509) 323-8979
So SF YN DN WwW F&F WH HPO ee

Nee ea ee
ee i 2 © SD

Case 2:18-cv-00963-RSL Document 25-1 Filed 10/01/19 Page 5 of 11

referencing such material in court filings, the filing party shall confer with the Producing Party,

in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the Producing Party will

competitor, and (3) at the time of retention, is not anticipated to become an employee
of a party or of a party’s competitor;

d. the court, court personnel, and court reporters and their staff;

e. independent litigation support services, including persons working for
or as court reporters, graphics or design services, services which assist counsel in jury
selection, trial consulting services, and photocopy, document imaging, and database
services retained by counsel and reasonably necessary to assist counsel with the
litigation of this action, provided that counsel for the party retaining the support service
instructs the service not to disclose any Designated Material to third parties and to
immediately return all originals and copies of any Designated Material;

f. the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information; and

g. any designated arbitrator or mediator who is assigned to hear this matter,
or who has been selected by the parties, and his or her staff.

h. For Designated Material designated "CONFIDENTIAL -—
ATTORNEYS’ EYES ONLY," access to, and disclosure of, such material shall be
limited to individuals listed in paragraphs 3.2(a) and (c-g).

3.3. Filing Designated Material. Before filing Designated Material or discussing or

Ny NY DN NY BK NY WN
aoa ND AH FF YW WH

 

 

remove the confidential designation, whether the document can be redacted, or whether a
motion to seal or stipulation and proposed order is warranted. During the meet and confer
process, the Producing Party must identify the basis for sealing the specific Designated
Material at issue, and the filing party shall include this basis in its motion to seal, along with
any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures
that must be followed and the standards that will be applied when a party seeks permission

from the court to file material under seal. A party who seeks to maintain the confidentiality of

LEE & HAYES, P.C.
~PROPROSED1 STIPULATED PROTECTIVE ORDER - 5 701 Pike Street, Suite 1600
Case No. 2:18-cv-00863 RSL Seattle, WA 98101

 

Telephone: (206) 315-4001 Fax: (509) 323-8979
- WY Wb

oOo © ~T DR a

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00963-RSL Document 25-1 Filed 10/01/19 Page 6 of 11

its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not
the party filing the motion to seal. Failure to satisfy this requirement will result in the motion
to seal being denied, in accordance with the strong presumption of public access to the Court’s
files.

4. DESIGNATING PROTECTED MATERIAL

4.1 Exercise of Restraint and Care in Designating Material for Protection. Each
party or non-party that designates information or items for protection under this agreement
must take care to limit any such designation to specific material that qualifies under the
appropriate standards. The Producing Party must designate for protection only those parts of
material, documents, items, or oral or written communications that qualify, so that other
portions of the material, documents, items, or communications for which protection is not
warranted are not swept unjustifiably within the ambit of this agreement.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the Producing Party to sanctions.

If it comes to a Producing Party’s attention that information or items that it designated
for protection do not qualify for protection, the Producing Party must promptly notify all other
parties that it is withdrawing the mistaken designation.

4.2 Manner and Timing of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 4.2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement
must be clearly so designated before or when the material is disclosed or produced.

a. Information in documentary form: (e.g., paper or electronic documents
and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
proceedings), the Producing Party must affix the word “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” to each page that

LEE & HAYES, P.C.
PROPOSED] STIPULATED PROTECTIVE ORDER - 6 701 Pike surest seane1600

Case No. 2:18-cv-00863 RSL Seattle, WA 98101
Telephone: (206) 315-4001 Fax: (509) 323-8979

 
mn Fe WB bh

SoS Oo NN

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

Case 2:18-cv-00963-RSL Document 25-1 Filed 10/01/19 Page 7 of 11

 

designate qualified information or items does not, standing alone, waive the Producing Party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is

treated in accordance with the provisions of this agreement.

contains such material. If only a portion or portions of the material on a page qualifies
for protection, the Producing Party also must clearly identify the protected portion(s)
(e.g., by making appropriate markings in the margins).

b. Testimony given in deposition or in other pretrial proceedings: the
parties and any participating non-parties must identify on the record, during the
deposition or other pretrial proceeding, all protected testimony, without prejudice to
their right to so designate other testimony after reviewing the transcript. Any party or
non-party may, within fifteen days after receiving the transcript of the deposition or
other pretrial proceeding, designate portions of the transcript, or exhibits thereto, as
confidential. Prior to the expiration of the fifteen day period for designation, a
deposition transcript shall be treated as “HIGHLY CONFIDENTIAL — ATTORNEYS’
EYES ONLY.” Pages of transcribed deposition testimony or exhibits to depositions
that reveal Designated Material must be separately bound by the court reporter and may
not be disclosed to anyone except as permitted under this agreement. If a party or non-
party desires to protect Designated Material at trial, the issue should be addressed
during the pre-trial conference.

c. Other tangible items: the Producing Party must affix in a prominent

 

place on the exterior of the container or containers in which the information or item is
stored the word “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —
ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information or item
warrant protection, the Producing Party, to the extent practicable, shall identify the
protected portion(s).

4.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

LEE & HAYES, P.C.

 

-4PROPOSED] STIPULATED PROTECTIVE ORDER - 7 701 Bike stress eure 1400

Case No. 2:18-cv-00863 RSL . Seattle, WA 98101
Telephone: (206) 315-4001 Fax: (509) 323-8979

 
& WwW bd

Oo © J HA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

PROPOSED} STIPULATED PROTECTIVE ORDER - 8 Gi PikerSuaee Sue 1600

Case 2:18-cv-00963-RSL Document 25-1 Filed 10/01/19 Page 8 of 11

5. CHALLENGING CONFIDENTIALITY DESIGNATIONS

5.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a Producing Party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

5.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement. Any motion regarding
confidential designations or for a protective order must include a certification, in the motion
or in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action.
The certification must list the date, manner, and participants to the conference. A good faith
effort to confer requires a face-to-face meeting or a telephone conference.

5.3. Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the Producing Party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden
of persuasion in any such motion shall be on the Producing Party. Frivolous challenges, and
those made for an improper purpose (e.g., to harass or impose unnecessary expenses and
burdens on other parties) may expose the challenging party to sanctions. All parties shall
continue to maintain the material in question as designated until the court rules on the
challenge.

6. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

OTHER LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that

compels disclosure of any information or items designated in this action, that party must:

LEE & HAYES, P.C.

Case No. 2:18-cv-00863 RSL Seattle, WA 98101
Telephone: (206) 315-4001 Fax: (509) 323-8979

 
oOo Oo NN DH Ww BP WwW NHN

Bo NO SN NO KN NO KR BR Rm me tet
ao NSN DN A FF WY NY S&§ DBD CO Se ND DA WH FB WY HO KF CO

 

 

Case 2:18-cv-00963-RSL Document 25-1 Filed 10/01/19 Page 9 of 11

(a) promptly notify the Producing Party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement. Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by
the Producing Party whose Designated Material may be affected.

7. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
If a receiving party learns that, by inadvertence or otherwise, it has disclosed
Designated Material to any person or in any circumstance not authorized under this agreement,
the receiving party must immediately (a) notify in writing the Producing Party of the
unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
protected material, (c) inform the person or persons to whom unauthorized disclosures were
made of all the terms of this agreement, and (d) request that such person or persons execute
the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
8. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
PROTECTED MATERIAL
When a Producing Party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order or agreement that provides for production without prior privilege review. The parties
agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
9. NON-TERMINATION AND RETURN OF DOCUMENTS
Within 60 days after the termination of this action, including all appeals, each receiving
party must return all Designated Material to the Producing Party, including all copies, extracts

and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

LEE & HAYES, P.C,
PROPOSED} STIPULATED PROTECTIVE ORDER - 9 *1 Fike Guar sunk 1600

Case No. 2:18-cv-00863 RSL Seattle, WA 98101
Telephone: (206) 315-4001 Fax: (509) 323-8979

 
o 6 NHN DB A BF WD HK —

DO BS KN BP KN BR RO NO RO mm ml
o oN HO A SF WY NN SK Oo BO GBF STN HO AH FSF WD HBO SK BS

 

 

Case 2:18-cv-00963-RSL Document 25-1 Filed 10/01/19 Page 10 of 11

destruction. Notwithstanding this provision, counsel are entitled to retain one archival copy of
all documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain Designated Material. The confidentiality
obligations imposed by this agreement shall remain in effect until a Producing Party agrees
otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 

By: s/_ Robert J. Carlson By: s/_ Erin Kolter

Robert J. Carlson, #18455 J. Michael Keyes, #29215

Lee & Hayes, P.C. Erin Kolter, # 53365

701 Pike Street, Suite 1600 Dorsey & Whitney LLP

Seattle, WA 98101 Columbia Center

Telephone: (206) 315-4001 701 Fifth Avenue, Ste. 6100

Fax: (206) 315-4004 Seattle, WA 98104

Email: carlson@leehayes.com Telephone: (206) 903-8800
Emails: Keyes.Mike@Dorsey.com

Attorneys for Plaintiff United Command Kolter.Erin@Dorsey.com

International, Ltd.
Attorneys for Defendants Microfun Inc.,
and Beijing Microfun Co. Ltd.

PURSUANT TO STIPULATION, IT IS SO ORDERED

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
any documents in this proceeding shall not, for the purposes of this proceeding or any other
federal or state proceeding, constitute a waiver by the Producing Party of any privilege
applicable to those documents, including the attorney-client privilege, attorney work-product

protection, or any other privilege or protection recognized by law.

DATED: Ock. 3 1014 ,
WS Cask.

ROBERT S. LASNIK
United States District Judge

LEE & HAYES, P.C.
[PROPOSED] STIPULATED PROTECTIVE ORDER -10 For pice Srcet Suite 1600

Case No. 2:18-cv-00863 RSL Seattle, WA 98101
Telephone: (206) 315-4001 Fax: (509) 323-8979

 
bh WwW N

eo CSF SN DW AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00963-RSL Document 25-1 Filed 10/01/19 Page 11 of 11

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
I, [print or type full name], of
[print or type full address], declare under penalty

 

of perjury that I have read in its entirety and understand the Stipulated Protective Order that
was issued by the United States District Court for the Western District of Washington on [date]
in the case of United Command International, Ltd. v. Microfun Inc., Case No. 2:18-cv-00963-
RSL. I agree to comply with and to be bound by all the terms of this Stipulated Protective
Order and I understand and acknowledge that failure to so comply could expose me to
sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose
in any manner any information or item that is subject to this Stipulated Protective Order to any
person or entity except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

Printed name:

Signature:

 

PROPOSED] STIPULATED PROTECTIVE ORDER~11 751 pike Soot Suite 1600

Case No. 2:18-cv-00863 RSL Seattle, WA 98101
Telephone: (206) 315-4001 Fax: (509) 323-8979

 
